

117 S1043 IS: Forest Incentives Program Act of 2021
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1043IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mrs. Shaheen (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo require the Secretary of Agriculture to establish a forest incentives program to keep forests intact and sequester carbon on private forest land of the United States, and for other purposes.1.Short titleThis Act may be cited as the Forest Incentives Program Act of 2021.2.Forest incentives program(a)DefinitionsIn this section:(1)Carbon incentives contract; contractThe term carbon incentives contract or contract means a 15- to 30-year contract that specifies—(A)the eligible practices that will be undertaken;(B)the acreage of eligible land on which the practices will be undertaken;(C)the agreed rate of compensation per acre;(D)a schedule to verify that the terms of the contract have been fulfilled; and(E)such other terms as are determined necessary by the Secretary.(2)Conservation easement agreement; agreementThe term conservation easement agreement or agreement means a permanent conservation easement that—(A)covers eligible land that will not be converted for development;(B)is enrolled under a carbon incentives contract; and(C)is consistent with the guidelines for—(i)the Forest Legacy Program established under section 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c), subject to the condition that an eligible practice shall be considered to be a conservation value for purposes of such consistency; or(ii)any other program approved by the Secretary for use under this section to provide consistency with Federal legal requirements for permanent conservation easements.(3)Eligible landThe term eligible land means forest land in the United States that is privately owned at the time of initiation of a carbon incentives contract or conservation easement agreement.(4)Eligible practice(A)In generalThe term eligible practice means a forestry practice, including improved forest management that produces marketable forest products, that is determined by the Secretary to provide measurable increases in carbon sequestration and storage beyond customary practices on comparable land.(B)InclusionsThe term eligible practice includes—(i)afforestation on nonforested land, such as marginal crop or pasture land, windbreaks, shelterbelts, stream buffers, including working land and urban forests and parks, or other areas identified by the Secretary;(ii)reforestation on forest land impacted by wildfire, pests, wind, or other stresses, including working land and urban forests and parks;(iii)improved forest management, with appropriate crediting for the carbon benefits of harvested wood products, through practices such as improving regeneration after harvest, planting in understocked forests, reducing competition from slow-growing species, thinning to encourage growth, changing rotations to increase carbon storage, improving harvest efficiency or wood use; and(iv)such other practices as the Secretary determines to be appropriate.(5)Forest incentives program; programThe term forest incentives program or program means the forest incentives program established under subsection (b)(1).(6)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Supplemental greenhouse gas emission reductions in United States(1)In generalThe Secretary shall establish a forest incentives program to achieve supplemental greenhouse gas emission reductions and carbon sequestration on private forest land of the United States through—(A)carbon incentives contracts; and(B)conservation easement agreements.(2)PriorityIn selecting projects under this subsection, the Secretary shall provide a priority for contracts and agreements—(A)that sequester the most carbon on a per acre basis, with appropriate crediting for the carbon benefits of harvested wood products; and(B)that create forestry jobs or protect habitats and achieve significant other environmental, economic, and social benefits.(3)Eligibility(A)In generalTo participate in the program, an owner of eligible land shall—(i)enter into a carbon incentives contract; and(ii)fulfill such other requirements as the Secretary determines to be necessary.(B)Continued eligible practicesAn owner of eligible land who has been carrying out eligible practices on the eligible land shall not be barred from entering into a carbon incentives contract under this subsection to continue carrying out the eligible practices on the eligible land.(C)Duration of contractA contract shall be for a term of not less than 15, nor more than 30, years, as determined by the owner of eligible land.(D)Compensation under contractThe Secretary shall determine the rate of compensation per acre under the contract so that the longer the term of the contract, the higher rate of compensation.(E)Relationship to other programsAn owner or operator shall not be prohibited from participating in the program due to participation of the owner or operator in other Federal or State conservation assistance programs.(4)ComplianceIn developing regulations for carbon incentives contracts under this subsection, the Secretary shall specify requirements to address whether the owner of eligible land has completed contract and agreement requirements.(c)Incentive payments(1)In generalThe Secretary shall provide to owners of eligible land financial incentive payments for—(A)eligible practices that measurably increase carbon sequestration and storage over a designated period on eligible land, with appropriate crediting for the carbon benefits of harvested wood products, as specified through a carbon incentives contract; and(B)subject to paragraph (2), conservation easements on eligible land covered under a conservation easement agreement.(2)CompensationThe Secretary shall determine the amount of compensation to be provided under a contract under this subsection based on the emissions reductions obtained or avoided and the duration of the reductions, with due consideration to prevailing carbon pricing as determined by any relevant or State compliance offset programs.(3)No conservation easement agreement requiredEligibility for financial incentive payments under a carbon incentives contract described in paragraph (1)(A) shall not require a conservation easement agreement.(d)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall issue regulations that specify eligible practices and related compensation rates, standards, and guidelines as the basis for entering into the program with owners of eligible land.(e)Set-Aside of funds for certain
 purposes(1)In generalAt the discretion of the Secretary, a portion of program funds made available under the program for a fiscal year may be used—(A)to develop forest carbon modeling and methodologies that will improve the projection of carbon gains for any forest practices made eligible under the program;(B)to provide additional incentive payments for specified management activities that increase the adaptive capacity of land under a carbon incentives contract; and(C)for the Forest Inventory and Analysis Program of the Forest Service to develop improved measurement and monitoring of forest carbon stocks.(2)Program componentsIn establishing the program, the Secretary shall provide that funds provided under this section shall not be substituted for, or otherwise used as a basis for reducing, funding authorized or appropriated under other programs to compensate owners of eligible land for activities that are not covered under the program.(f)Program measurement, monitoring,
			 verification, and reporting(1)Measurement, monitoring, and
 verificationThe Secretary shall establish and implement protocols that provide monitoring and verification of compliance with the terms of contracts and agreements.(2)Reporting requirementAt least annually, the Secretary shall submit to Congress a report that contains—(A)an estimate of annual and cumulative reductions achieved as a result of the program, determined using standardized measures, including measures of economic efficiency;(B)a summary of any changes to the program that will be made as a result of program measurement, monitoring, and verification;(C)the total number of acres enrolled in the program by method; and(D)a State-by-State summary of the data.(3)Availability of reportEach report required by this subsection shall be available to the public through the website of the Department of Agriculture.(4)Program adjustmentsAt least once every 2 years the Secretary shall adjust eligible practices and compensation rates for future carbon incentives contracts based on the results of monitoring under paragraph (1) and reporting under paragraph (2), if determined necessary by the Secretary.(5)Estimating carbon benefitsAny modeling, methodology, or protocol resource developed under this section—(A)shall be suitable for estimating carbon benefits associated with eligible practices for the purpose of incentives under this section; and(B)may be used for netting by States or emission sources under Federal programs relating to carbon emissions.(g)Authorization of
 appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.3.Material choices in buildings for supplemental greenhouse gas emission reductions in United States(a)DefinitionsIn this section:(1)Eligible buildingThe term eligible building means a nonresidential building used for commercial or State or local government purposes.(2)Eligible productThe term eligible product means a commercial or industrial product, such as an intermediate, feedstock, or end product (other than food or feed), that is composed in whole or in part of biological products, including renewable agricultural and forestry materials used as structural building material.(3)ProgramThe term program means the greenhouse gas incentives program established under this section.(4)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Supplemental greenhouse gas emission reductions in buildings(1)In generalThe Secretary shall establish a greenhouse gas incentives program to achieve supplemental greenhouse gas emission reductions from material choices in buildings, based on the lifecycle assessment of the building materials.(2)Financial incentive paymentsThe Secretary shall provide to owners of eligible buildings incentive payments for the use of eligible products in buildings for sequestering carbon based on a lifecycle assessment of the structural assemblies, as compared to a model building as a result of using eligible products in substitution for more energy-intensive materials in—(A)new construction; or(B)building renovation.(c)Program requirements(1)ApplicationsTo be eligible to participate in the program, the owner of an eligible building shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)ComponentsIn establishing the program, the Secretary shall require that payments for activities under the program shall be—(A)established at a rate not to exceed the net estimated benefit an owner of an eligible building would receive for similar practices under any federally established carbon offset program, taking into consideration the costs associated with the issuance of credits and compliance with reversal provisions;(B)provided to owners of eligible buildings demonstrating at least a 20-percent reduction in carbon emissions potential, based on a lifecycle assessment of the structural assemblies, as compared to the structural assemblies of a model building, subject to the requirements that—(i)the Secretary shall identify a model baseline nonresidential building—(I)of common size and function; and(II)having a service life of not less than 60 years; and(ii)applicants shall evaluate the carbon emissions potential of the baseline building and the proposed building using the same lifecycle assessment software tool and data sets, which shall be compliant with the document numbered ISO 14044; and(C)provided on certification by the owner of an eligible building and verification by the Secretary, after consultation with the Secretary of Energy, that—(i)the eligible building meets the requirements of the applicable State commercial building energy efficiency code (as in effect on the date of the applicable permit of the eligible building); and(ii)the State has made the certification required pursuant to section 304 of the Energy Conservation and Production Act (42 U.S.C. 6833).(3)Incentive paymentsA participant in the program shall receive payment under the program on completion of construction or renovation of the applicable eligible building.(d)ReportsNot less frequently than once each year, the Secretary shall submit to Congress a report that contains—(1)an estimate of annual and cumulative reductions achieved as a result of the program—(A)determined by using lifecycle assessment software that is compliant with the document numbered ISO 14044; and(B)expressed in terms of the total number of cars removed from the road;(2)a summary of any changes to the program that will be made as a result of past implementation of the program; and(3)the total number of buildings under carbon incentives contracts as of the date of the report.(e)Analytical requirementsFor purposes of this section—(1)any carbon emissions potential calculation shall—(A)be performed in accordance with standard lifecycle assessment practice; and(B)include removal and sequestration of carbon dioxide from the use of biobased products, as well as recycled content materials;(2)a full lifecycle assessment shall be conducted taking into consideration all lifecycle stages, including—(A)resource extraction and processing;(B)product manufacturing;(C)onsite construction of assemblies;(D)transportation;(E)maintenance and replacement cycles over an assumed eligible building service life of 60 years; and(F)demolition;(3)structural assemblies shall be considered to include columns, beams, girders, purlins, floor deck, roof, and structural envelope elements;(4)primary materials shall be considered to include common products used as the structural system, such as wood, steel, concrete, or masonry; and(5)the effects of recycling, reuse, or energy recovery beyond the boundaries of an applicable study system shall not be taken in account.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.